 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 2:11-cr-0327 MCE AC
12                      Respondent/Plaintiff,
13          v.                                         ORDER
14   TAMRELL RENA HORNBUCKLE,
15                      Movant/Defendant.
16

17          Respondent has filed a request to seal Exhibit B to its opposition to Movant’s motion to

18   vacate, set aside, or correct her sentence pursuant to 28 U.S.C. § 2255. ECF No. 229.

19          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District

20   Court for the District of Oregon, 920 F.2d 1462, 1466 (9th Cir. 1990), and finds that, for the

21   reasons stated in the Government’s request, sealing Exhibit B serves a compelling interest. The

22   Court further finds that, in the absence of closure, the compelling interests identified by the

23   government would be harmed and that there are no additional alternatives to sealing the

24   government’s motion that would adequately protect the compelling interests identified by the

25   government.

26          Accordingly, pursuant to Local Rule 141(b) and based upon the representation contained

27   in the Government’s Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit

28   B of its Opposition to Movant’s Motion pursuant to 28 U.S.C. § 2255 pertaining to defendant
                                                       1
 1   Tamrell Hornbuckle, and the Government’s Request to Seal shall be filed UNDER SEAL until
 2   further order of this Court. Respondent shall submit its Request to Seal and Exhibit B for filing
 3   under seal as set forth in Local Rule 141(e)(2)(i).
 4          IT IS FURTHER ORDERED that electronic access to the sealed documents shall be
 5   limited to the Government and the pro se movant, Tamrell Hornbuckle.
 6   DATED: August 20, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
